Exhibit 99.1 FOR IMMEDIATE RELEASE 900 S. Shackleford, Suite 401 Little Rock, AR 72211 FOR FURTHER INFORMATION CONTACT: Richard N. Massey | Chairman Matt Machen | CFO Bear State Financial, Inc.: Record Third Quarter 2014 Results Show Substantial Earnings and Book Value Accretion From Recent Merger FINANCIAL HIGHLIGHTS: ● Bear State Financial, Inc. reports third quarter 2014 GAAP earnings of $2 million and earnings per common share of $0. 75, compared to earnings of $143,000 and earnings per common share of $0.01 in the third quarter 2013. ● T hird quarter 2014 core earnings were $ million or $ per common share, compared to core earnings of $ or $0.0 1 per common share in the third quarter of 2013. ● Book value per common share increased 54 % from $3.57 as of September 30, 2013 to $5.5 1 as of September 30, 2014 Little Rock, AR – November 6, 2014 – Bear State Financial, Inc. (“Bear State,” NASDAQ: BSF), today reported earnings of $22.7 million and earnings per diluted common share of $0.75 in the third quarter of 2014, compared to earnings of $143,000 or $0.01 per diluted common share in the third quarter of 2013, a 15,757% increase. Net income for the third quarter of 2014 includes an income tax benefit of $20.3 million primarily resulting from the reversal of the Company’s valuation allowance against its deferred tax assets. On June 13, 2014, Bear State completed its previously announced merger of First National Security Company (“First National”), the parent company for First National Bank headquartered in Hot Springs, Arkansas and Heritage Bank headquartered in Jonesboro, Arkansas. The Company’s results of operations for the nine months ended September 30, 2014 includes results of operations for First National for the period from June 14, 2014 through September 30, 2014. 1 Bear State’s three banks continue to progress towards more highly efficient and integrated operations. The Company’s operational integration project includes conversion of all bank operations to a single technology platform, and, subject to regulatory approval, the consolidation of its three banking charters to a single charter. The Company expects the bulk of this integration project to be completed by the second quarter of 2015. It also expects further public announcements regarding its management and key operations as the integration project nears completion. The Company incurred substantial operating losses in prior periods. Those losses may, to a certain extent, be used to offset taxes on future income. The ability to use past losses to offset future taxes is referred to as a deferred tax asset (“DTA”). In 2009 the Company established a valuation allowance against its DTA due to insufficient and uncertain income at the time. Because of the Company’s increased earnings power along with the significant improvement in asset quality, the Company determined as of September 30, 2014, that it will likely use its DTA in the future. As a result, the DTA valuation allowance was reversed in the amount of $19.5 million. In addition, a valuation allowance of $1.25 million remains that is expected to be reversed during the fourth quarter of 2014. Core earnings for the Company continued to improve in the third quarter of 2014. The Company reported core earnings of $4.1 million in the third quarter of 2014, compared to $1 million in the second quarter 2014 and $165,000 in the third quarter of 2013, a 2,376% increase. The third quarter of 2014 included two significant non-core items besides the reversal of its DTA valuation allowance described above. First, the Company incurred merger related expenses of approximately $3.5 million including termination fees of approximately $3. 0 million associated with the conversion of core technology systems. Second , the Company incurred charges in the third quarter of $653,000 as a result of its decision to more aggressively market certain real estate owned, including reductions in the asking price on certain properties. Collectively, the net effect of all non-core items was an increase in earnings of approximately $18.6 million, or approximately $0.62 of diluted earnings per share. Book value per common share was $5.51 at September 30, 2014, a 54% increase from $3.57 at September 30, 2013. Tangible book value per common share was $4.40 at September 30, 2014, a 23% increase from $3.57 at September 30, 2013. Total loan growth for the twelve months ended September 30, 2014 for each of Bear State’s three banks was as follows: First Federal Bank 18%; First National Bank 3%; Heritage Bank 20%; or 12% on a consolidated basis. 2 FINANCIAL CONDITION Total assets were $1.53 billion at September 30, 2014, a 189% increase compared to $530 million at September 30, 2013. Total deposits were $1.28 billion at September 30, 2014, a 181% increase compared to $455 million at September 30, 2013. The increase in both assets and deposits was primarily due to the First National merger. Total loans, including those acquired, were $1.06 billion at September 30, 2014, an increase of $701 million, or 194%, compared to the same period in 2013. Common stockholders’ equity was $165 million at September 30, 2014, a 131% increase from $71 million at September 30, 2013. Tangible common stockholders’ equity was $132 million at September 30, 2014, an 85% increase from $71 million at September 30, 2013. Book value per common share was $5.51 at September 30, 2014, a 54% increase from $3.57 at September 30, 2013. Tangible book value per common share was $4.40 at September 30, 2014, a 23% increase from $3.57 at September 30, 2013. The Company’s ratio of common stockholders’ equity to total assets decreased to 10.82% at September 30, 2014, compared to 13.49% at September 30, 2013. The calculation of the Company’s tangible book value per common share, tangible common stockholders’ equity and the reconciliation to GAAP are included in the schedules accompanying this release. RESULTS OF OPERATIONS Third quarter 2014 core earnings totaled $4.1 million or $0.14 per diluted common share, compared to core earnings of $1 million or $0.05 per diluted common share in the second quarter of 2014 and to $165,000 or $0.01 per diluted common share in the third quarter of 2013. The core return on average assets measured 1.09%, 0.54%, and 0.12%; core return on average equity measured 11.12%, 4.65%, and 0.92%; and core return on tangible equity measured 14.42%, 5.00%, and 0.92% for these periods , respectively. GAAP earnings include non-core items. The reconciliation of net income and core income, together with related financial measures is included in the schedules accompanying this release. Non-core items totaled $18.6 million or $0.62 per diluted common share in the most recent quarter. Including these net non-core items, third quarter 2014 GAAP results were earnings of $22.7 million or $0.75 per diluted common share. GAAP net loss was -$2.9 million or -$0.13 per diluted common share in the second quarter of 2014 and $143,000 or $0.01 per diluted common share in the third quarter of 2013. The GAAP net income resulted in a GAAP return on average assets of 6.02% in the most recent quarter, compared to -1.56% and 0.11% in the prior periods respectively. 3 Net interest income for the third quarter 2014 was $14.7 million, compared to $3.8 million for the same period in 2013. Net interest income for the nine months ended September 30, 2014 was $24 .0 million, compared to $11.1 million for the same period in 2013. Interest income for the third quarter of 2014 was $16.2 million compared to $4.6 million for the same period in 2013. Interest income for the nine months ended September 30, 2014 was $27.6 million compared to $13.6 million for the same period in 2013. The increase in interest income for the three and nine months ended September 30, 2014, compared to the comparable periods in 2013, was primarily related to increases in the average balances of loans receivable and investment securities as a result of the merger with First National, which contributed approximately $12.6 million of interest income for the nine month period ending September 30, 2014. Interest expense for the third quarter of 2014 was $1.6 million compared to $825,000 for the same period in 2013. Interest expense for the nine months ended September 30, 2014 was $3.5 million compared to $2.5 million for the same period in 2013. The increase in interest expense for the three and nine months ended September 30, 2014 compared to the comparable period in 2013 was primarily due to an increase in the average balance of deposit accounts as a result of the First National merger. The net interest margin measured 4.44% for the third quarter 2014, compared to 3.15% for the same period in 2013. Net interest margin for the nine months ended September 30, 2014 was 3.84%, compared to 3.08% for the same period in 2013. The Company’s net interest margin increased primarily as a result of an increase in yields on loans receivable resulting from loans acquired in the First National merger. The average cost of total interest-bearing liabilities decreased to 0.53% for the third quarter 2014, compared to 0.76% for the same period in 2013. Average cost of total interest-bearing liabilities for the nine months ended September 30, 2014 was 0.63%, compared to 0.77% for the same period 2013. Noninterest income is generated primarily through deposit account fee income, profit on sale of loans, and earnings on life insurance policies. Total noninterest income of $3.6 million for the three months ended September 30, 2014 increased from $1.4 million for the same period in 2013, a 157% increase. Total noninterest income of $6.7 million for the nine months ended September 30, 2014 increased from $4 million for the same period in 2013, a 68% increase. The increase in the three and nine month comparison periods was primarily due to an increase in deposit fee income and gain on sale of loans. The increase in gain on sale of loans was due to an increase in the number of mortgage loans sold and the average profit on loans held for sale. 4 Total noninterest expense increased $10.3 million or 205% during the third quarter of 2014 compared to the third quarter of 2013. Total noninterest expense increased $16.1 million or 111% during the nine months ended September 30, 2014 compared to the same period in 2013. The variances in total noninterest expense were primarily related to First National. Noninterest expense attributable to First National for the three and six months ended September 30, 2014 amounted to $6.4 million and $7.2 million respectively. In addition, noninterest expenses also increased due to the election to retire certain pension liabilities, an increase in loss provision on REO, and expenses related to the First National merger. The Company’s efficiency ratio improved to 61.02% from 83.19% in the second quarter of 2014 and from 96.11% in the third quarter of 2013. Nonperforming assets declined from $15.4 million at June 30, 2014 to $15 .0 million at September 30, 2014, compared to $20.6 million at December 31, 2013. Nonperforming assets were 0.98% of total assets at September 30, 2014, compared to 1.07% at June 30, 2014 and 4.32% at September 30, 2013. The allowance for loan losses represented 1.22% of total loans at September 30, 2014, compared to 1.23% at June 30, 2014 and 3.61% at September 30, 2013. The ratio of the allowance for loan losses to nonperforming loans was 136.79% at September 30, 2014, compared to 134.68% at June 30, 2014 and 100.08% at September 30, 2013. Annualized net charge-offs as a percentage of average loans for the quarter ended September 30, 2014 were 0.01% compared to 0.16% for the quarter ended September 30, 2013. Provision for loan losses increased from $0 for the third quarter of 2013 to $600,000 for the third quarter of 2014. The provision was $230,000 for the second quarter of 2014. The increase in provision is attributable to loan growth at Bear State’s three banks which was a 5% increase on a consolidated basis over the past three months . About Bear State Financial, Inc. Bear State Financial is the parent company for First Federal Bank, First National Bank in Hot Springs and Heritage Bank in Jonesboro. Bear State Financial, Inc. stock is traded on the NASDAQ Global Market under the symbol BSF. For more information on Bear State Financial, please visit www.bearstatefinancial.com. Its principal subsidiaries, First Federal Bank, First National Bank and Heritage Bank, N.A. (collectively, the “Banks”), are community oriented financial institutions providing a broad line of financial products to individuals and business customers. Collectively, the Banks operate 45 branch offices throughout Arkansas and Southeast Oklahoma. 5 Non-GAAP Financial Measures This release contains certain non-GAAP financial measures in addition to results presented in accordance with Generally Accepted Accounting Principles (“GAAP”). These non-GAAP measures provide supplemental perspectives on operating results, performance trends, and financial condition. They are not a substitute for GAAP measures; they should be read and used in conjunction with the Company’s GAAP financial information. In all cases, it should be understood that non-GAAP per share measures do not depict amounts that accrue directly to the benefit of shareholders. The Company utilizes the non-GAAP measure of core earnings in evaluating operating trends, including components for core revenue and expense. These measures exclude amounts which the Company views as unrelated to its normalized operations. The Company also adjusts certain equity related measures to exclude intangible assets due to the importance of these measures to the investment community. A reconciliation of non-GAAP financial measures to GAAP measures is included in the accompanying financial tables. Forward-Looking Statements This press release contains statements about future events that constitute forward-looking statements within the meaning of the Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such forward-looking statements may be identified by reference to a future period or periods, or by the use of forward- looking terminology, such as “may,” “will,” “believe,” “expect,” or similar terms or variations on those terms, or the negative of those terms. Forward-looking statements are subject to numerous risks and uncertainties, including, but not limited to, those risks previously disclosed in Bear State ’s filings with the SEC, general economic conditions, changes in interest rates, regulatory considerations, competition, technological developments, retention and recruitment of qualified personnel, and market acceptance of the Bank ’s pricing, products and services, and with respect to the loans extended by the Bank and real estate owned, market prices of the property securing loans and the costs of collection and sales. Bear State wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Bear State does not undertake and specifically declines any obligation to publicly release the result of any revisions that may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events . 6 BEAR STATE FINANCIAL, INC. SELECTED CONSOLIDATED FINANCIAL DATA – UNAUDITED (In thousands, except share data) September June December September Balance sheet data, at quarter end: Commercial real estate - mortgage loans $ 423,925 $ 390,848 $ 194,675 $ 187,075 Consumer real estate - mortgage loans 318,508 303,413 129,230 134,209 Farmland 48,892 48,710 2,663 2,469 Construction and land development 89,165 94,084 23,891 15,903 Commercial and industrial loans 149,073 142,058 29,033 17,414 Consumer and other 33,268 32,171 4,368 4,827 Total loans 1,062,831 1,011,284 383,860 361,897 Allowance for loan losses ) Investment securities 190,376 213,557 70,828 73,335 Goodwill 25,801 25,610 - - Core deposit intangible, net 7,494 7,651 - - Total assets 1,528,387 1,448,205 548,872 529,741 Noninterest-bearing deposits 169,962 167,600 19,427 20,998 Total deposits 1,277,306 1,231,414 469,725 455,456 Short term borrowings 12,081 20,270 - - FHLB advances 49,783 34,127 5,941 968 Other borrowings 19,519 13,750 - - Total stockholders' equity 165,419 142,995 71,187 71,486 Balance sheet data, quarterly averages: Total loans $ $ 505,754 $ 376,932 $ 359,071 Investment securities 213,813 101,562 72,440 61,880 Total earning assets 665,536 492,769 473,531 Goodwill 25,612 4,497 - - Core deposit intangible, net 7,773 1,512 - - Total assets 1,493,527 748,967 539,926 523,763 Noninterest-bearing deposits 56,988 19,052 Interest-bearing deposits 587,429 443,469 Total deposits 1,266,522 644,417 462,521 449,692 Short term borrowings 14,763 2,918 - - FHLB Advances 47,559 10,953 3,559 978 Other borrowings 14,675 1,338 - - Total stockholders' equity 145,737 86,613 71,764 70,971 Statement of operation data for the three months ended: Interest income $ 16,223 $ 6,568 $ 4,748 $ 4,579 Interest expense 1,567 1,050 878 825 Net interest income 14,656 5,518 3,870 3,754 Provision for loan losses 600 230 - - Net interest income after provision for loan losses 14,056 5,288 3,870 3,754 Noninterest income 3,631 1,825 1,413 1,419 Noninterest expense 15,324 10,019 5,084 5,019 Income before taxes 2,363 ) 199 154 Income tax expense ) - - 11 Net income $ 22,675 $ ) $ 199 $ 143 7 BEAR STATE FINANCIAL, INC. SELECTED CONSOLIDATED FINANCIAL DATA - UNAUDITED (In thousands, except share data) September June December September Common stock data: Core earnings per share, diluted $ 0.14 $ 0.05 $ 0.01 $ 0.01 Net income per share, diluted $ 0.75 $ ) $ 0.01 $ 0.01 Tangible book value per share $ 4.40 $ 3.65 $ 3.55 $ 3.57 Book value per share $ 5.51 $ 4.76 $ 3.55 $ 3.57 Diluted shares outstanding 30,097,619 22,020,238 20,894,963 20,910,962 End of period shares outstanding 30,030,344 30,026,744 20,041,497 20,041,497 Profitability and performance ratios: Core return on average assets % Return on average assets % -1.56 % % % Core return on average equity % Core return on tangible equity % Return on average equity % -13.46 % % % Net interest margin % Noninterest income to total revenue % Noninterest income to average assets % Noninterest expense to average assets % Efficiency ratio(1) % Average loans to average deposits % Securities to total assets % Asset quality ratios: Allowance for loan losses to total loans % Allowance for loan losses to non-performing loans % Nonperforming loans to total loans % Nonperforming assets to total assets % Annualized net charge offs to average total loans % Capital ratios: Tier 1 Capital to Adjusted Average Assets % Total Capital to Risk-Weighted Assets % Tier I Capital to Risk-Weighted Assets % (1) Efficiency ratio is a non-GAAP ratio that is calculated by dividing core noninterest expense by the sum of net interest income and noninterest income. Other companies may define and calculate this data differently. 8 BEAR STATE FINANCIAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION - UNAUDITED (In thousands, except share data) September 30, December 31, ASSETS Cash and cash equivalents $ $ Federal funds sold Interest-bearing time deposits in banks Investment securities available for sale Other investment securities, at cost Loans receivable, net of allowance of $12,964 and $12,711, respectively Loans held for sale Accrued interest receivable Real estate owned - net Office properties and equipment - net Cash surrender value of life insurance Goodwill Core deposit intangible - net Deferred tax asset, net Prepaid expenses and other assets TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Noninterest bearing deposits $ $ Interest bearing deposits Total deposits Short term borrowings Other borrowings Other liabilities Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock, $0.01 par value—5,000,000 shares authorized; none issued at September 30, 2014 and December 31, 2013 Common stock, $0.01 par value—100,000,000 and 30,000,000 shares authorized at September 30, 2014 and December 31, 2013, respectively; 30,030,344 and 20,041,497 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total stockholders’ equity TOTAL $ $ 9 BEAR STATE FINANCIAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS - UNAUDITED (In thousands, except earnings per share) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, INTEREST INCOME: Loans receivable $ Investment securities: Taxable Nontaxable Other Total interest income INTEREST EXPENSE: Deposits Other borrowings 11 37 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME: Net gain on sales of investment securities 30 25 30 25 Deposit fee income Earnings on life insurance policies Gain on sale of loans Other Total noninterest income NONINTEREST EXPENSES: Salaries and employee benefits Net occupancy expense Real estate owned, net 82 FDIC insurance Amortization of intangible assets Data processing Professional fees Advertising and public relations 71 Postage and supplies 91 Other Total noninterest expenses INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX PROVISION (BENEFIT) ) 11 ) 11 NET INCOME $ Basic earnings per common share $ Diluted earnings per common share $ 10 BEAR STATE FINANCIAL, INC. AVERAGE CONSOLIDATED BALANCE SHEETS and NET INTEREST ANALYSIS - UNAUDITED (In thousands) Three Months Ended September 30, Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost (Dollars in Thousands) Interest-earning assets: Loans receivable(1) $ $ % $ $ % Investment securities(2) Other interest-earning assets Total interest-earning assets Noninterest-earning assets Total assets $ $ Interest-bearing liabilities: Deposits $ $ Other borrowings 11 Total interest-bearing liabilities Noninterest-bearing deposits Noninterest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Net earning assets $ $ Interest rate spread % % Net interest margin % % Ratio of interest-earning assets to Interest-bearing liabilities % % (1) Includes nonaccrual loans. (2) Includes FHLB of Dallas and Federal Reserve Bank stock Nine Months Ended September 30 , Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost (Dollars in Thousands) Interest -earning assets: Loans receivable(1) $ $ % $ $ % Investment securities(2) Other interest -earning assets Total interest -earning assets Noninterest -earning assets Total assets $ $ Interest -bearing liabilities: Deposits $ $ Other borrowings 37 Total interest -bearing liabilities Noninterest-bearing deposits Noninterest -bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Net earning assets $ $ Interest rate spread % % Net interest margin % % Ratio of interest -earning assets to Interest -bearing liabilities % % (1) Includes nonaccrual loans. (2) Includes FHLB of Dallas and Federal Reserve Bank stock. 11 BEAR STATE FINANCIAL, INC. ASSET QUALITY ANALYSIS - UNAUDITED (In thousands) September 30, 2014 December 31, 2013 Net (2) % Total Assets Net (2) % Total Assets Increase (Decrease) Nonaccrual Loans: One- to four-family residential $ % $ % $ Nonfarm nonresidential % % ) Farmland % % ) Construction and land development % % ) Commercial % % ) Consumer 26 24 % 2 Total nonaccrual loans % % ) Accruing loans 90 days or more past due Real estate owned % % ) Total nonperforming assets % % ) Performing restructured loans % % 77 Total nonperforming assets and performing restructured loans (1) $ % $ % $ ) The table does not include substandard loans which were judged not to be impaired totaling $15.3 million at September 30, 2014 and $2.9 million at December 31, 2013 or acquired ASC 310-30 purchased credit impaired loans which are considered performing at September 30, 2014. Loan balances are presented net of undisbursed loan funds, partial charge-offs and interest payments recorded as reductions in principal balances for financial reporting purposes. 12 BEAR STATE FINANCIAL, INC. CALCULATION OF RETURN ON AVERAGE TANGIBLE COMMON STOCKHOLDERS’ EQUITY - UNAUDITED (in thousands) For the Quarter ending 9/30/2014 6/30/2014 12/31/2013 9/30/2013 Net income available to common stockholders $ 22,675 $ ) $ 199 $ 143 Average common stockholders' equity 145,737 86,613 71,764 70,971 Less Average Intangible Assets: Goodwill ) ) - - Core Deposit Intangible, net of accumulated amortization ) ) - - Average tangible common stockholders' equity $ 112,352 $ 80,604 $ 71,764 $ 70,971 Annualized return on average tangible common stockholders' equity % -14.5 % % % BEAR STATE FINANCIAL, INC. CALCULATION OF TANGIBLE BOOK VALUE per COMMON SHARE - UNAUDITED (in thousands, except per share data) For the period ending 9/30/2014 6/30/2014 12/31/2013 9/30/2013 Total common stockholder's equity 165,419 142,995 71,187 71,486 Less intangible assets: Goodwill ) ) - - Core Deposit Intangible, net of accumulated amortization ) ) - - Total intangibles ) ) - - Total tangible common stockholder's equity $ 132,124 $ 109,734 $ 71,187 $ 71,486 Common Shares Outstanding 30,030 30,027 20,041 20,041 Tangible book value per common share $ 4.40 $ 3.65 $ 3.55 $ 3.57 13 BEAR STATEFINANCIAL, INC. RECONCILIATION OF NON-GAAP SELECTED CONSOLIDATED FINANCIAL DATA - UNAUDITED (In thousands, except share data) September June December September Net income (loss) $ 22,675 $ ) $ 199 $ 143 Adj: Gain on sale of securities, net ) ) Adj: Merger, acquisition and integration expenses 477 392 49 47 Adj: Pension plan payment 2,900 Adj: Real estate owned provision 653 618 - - Adj. Data processing termination fees 3,035 - Adj: Deferred tax asset valuation allowance reversal ) Tax Effect of Adjustments ) Total core income (A) $ 4,085 $ 1,004 $ 248 $ 165 Total revenue $ 18,287 $ 7,343 $ 5,283 $ 5,173 Adj: Gain on sale of securities, net ) - - ) Total core revenue $ 18,257 $ 7,343 $ 5,283 $ 5,148 Total non-interest expense $ 15,324 $ 10,019 $ 5,084 $ 5,019 Less: Merger and acquisition expenses ) Less: Pension plan payment - ) - - Less: Real estate owned provision ) ) - - Less: Data processing termination fees ) Core noninterest expense $ 11,159 $ 6,109 $ 5,035 $ 4,972 Total average assets (B) $ 1,493,527 $ 748,967 $ 539,926 $ 523,763 Total average stockholders' equity (C) 145,737 86,613 71,764 70,971 Total average tangible stockholders' equity (D) 112,352 80,604 71,764 70,971 Total tangible stockholders' equity, period end (E) 132,124 109,734 71,187 71,486 Total common shares outstanding, period-end (F) 30,030,344 30,026,744 20,041,497 20,041,497 Average diluted shares outstanding (G) 30,097,619 22,020,238 20,894,963 20,910,962 Core earnings per share, diluted (A/G) 0.14 $ 0.05 $ 0.01 $ 0.01 Tangible book value per share, period-end (E/F) $ 4.40 $ 3.65 $ 3.55 $ 3.57 Core return on average assets (A/B) % Core return on average equity (A/C) % Core return on tangible equity (A/D) % Efficiency ratio(1) % Efficiency ratio is a non-GAAP ratio that is calculated by dividing core noninterest expense by the sum of net interest income and noninterest income. Other companies may define and calculate these data differently. 14
